DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 10/29/2021. Claims 70, 122, 124-125 have been amended. Claim 128 has been newly canceled and no claims have been newly added.

Claims 70-74, 78, 79, 82, 83, 98 and 121-127 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 70-73, 78, 79, 82, 83, 98, 121-122 and 125-127 are rejected under 35 U.S.C. 103 as being unpatentable over Blackman et al (WO 2013/158939-previously cited) in view of Ingber et al (US 2014/0342445-from IDS filed 01/24/2017) and Schuppan et al. (Gastroenterology, 1998-previously cited).
The amended claims are drawn to a method of culturing cells comprising a) providing a microfluidic device comprising a membrane with a first surface and a second surface, b) coating said first surface with a mixture of fibronectin, collagen I and collagen IV, c) seeding viable human hepatocytes on the first surface and viable human liver sinusoidal endothelial cells on the second surface, and d) culturing the seeded cells under flow conditions, wherein the culturing of the viable human liver sinusoidal endothelial cells improves hepatocyte function, compared to static culture on a culture plate, as measured by albumin secretion. For claims 122 and 124 such that the cells remain viable for at least 14 days.
Regarding claim 70, 122, 125-127, Blackman teach in vitro liver models in a culture device where hepatocytes are seeded on a first surface of a membrane and a nonparenchymal hepatic cell (sinusoidal endothelial cell) (hLSEC) is seeded on the second surface of the membrane (page 14 para 98-99, pages 99-100, claims 30, 31, 36, 37). The cells are cultured under flow conditions in any suitable flow device (page 23, para 153). The cells are taught to be preferably human (page 29 para 185, page 51 para 304) and preferably cultured for at least 14 days (page 52 para 307) rendering these features obvious.
Blackman teach wherein the combination of hepatocytes and liver sinusoidal endothelial cells were maintained with hepatocytes on a first surface coated with at least 
Blackman et al do not specifically teach using a microfluidic device as the flow device for the liver model, but suggest that any suitable flow device which is capable of inducing flow of the culture media, wherein the flow mimics flow to which the cell types being cultured are exposed to in vivo can be used in their method (page 23 para 153).
Ingber ‘445 teach microfluidic devices (flow devices) known as organ chips that are configured to mimic at least one physiological function and/or response of organs of interest, specifically human organs and specifically liver chips to mimic metabolic livers (page 1 para 6). Human liver chips are described with hepatocytes seeded on one side of an ECM-coated membrane and human endothelial cells on the other side and protecting the hepatocytes from fluid shear stress from the flowing media in the microfluidic device (page 13 para 133).
One of ordinary skill in the art would have been motivated to use the flow device of Ingber ‘445, the microfluidic organ chip, in the method of Blackman because Ingber ‘445 teach that their microfluidic device are designed to mimic the physiological functions and responses of organs of interest, specifically the human liver and Blackman teach the use of any suitable flow device which is capable of inducing flow of the culture media, wherein the flow mimics flow to which the cell types being cultured 
Blackman teach wherein prior to step b) the first surface of the membrane is treated with at least one ECM protein, such as collagen, fibronectin and combinations thereof (page 14 para 98-99, page 31, para 194, 196, page 51 para 303). Type I collagen is used in one example (page 70 para 379).
Blackman are silent with regard to use of collagen Type IV.
Ingber ‘445 teach wherein their membrane can be coated with extracellular matrix molecules (ECM) to facilitate cell adhesion and include fibronectin, collagen, Matrigel and any combination thereof (page 6 para 57). Type IV collagen and Matrigel are also suggested as suitable for coating the membrane for hepatocytes (page 13 para 133). Applicant has indicated that Matrigel includes collagen type IV (page 18-19 para 94).
Schuppan teach that ECM proteins include collagens Type I and IV and fibronectin (abstract, page 150, column 1) and that these proteins bind to hepatocyte growth factor (HGF). HGF is a potent mitogen for hepatocytes that plays an important biological role in survival of the subject (page 150).
One of ordinary skill in the art would have used a ECM mixture of fibronectin, collagen I and collagen IV as a coating for the membrane in the flow device of Ingber ‘445 in the method of Blackman because both Blackman and Ingber’445 state that ECM mixtures including fibronectin and collagen can be used to coat the membrane surface 
 
Regarding claim 71, Blackman teach the use of primary cells is suitable (page 27 para 175-176) as well as human hepatocytes that have been cryopreserved (page 71 para 381).
Regarding claims 72 and 73, Blackman teach further comprising step d) assessing the level of activity of one or more cellular enzymes(assessing activity of CYP enzymes, specifically CYP450)(page 75 para 394, page 79, para 403, page 89 para 434).
Regarding claims 78 and 79, Blackman teach wherein prior to step d) the seeded cells are exposed to an agent, wherein the agent is a drug candidate (pages 2-3 
Regarding claim 82, Blackman teach wherein after step b) the viable human hepatocytes are covered with at least one ECM protein (page 51 para 303).
Regarding claim 83, Blackman teach wherein various extracellular membrane components can be used to cover the hepatocytes (overlay) and that these extracellular matrix components can include a collagen gel (gel overlay)(page 51 para 303).
Regarding claim 98, Blackman teach wherein the flow conditions comprise perfusing the cells with media (page 12 para 88, page 37, para 237, page 37-38 para 239).
Regarding claim 121, Ingber ‘445 teach wherein their microfluidic device comprising a liver chip includes wherein the first surface is part of a top microchannel and a second surface is part of a bottom microchannel (page 13 para 133, Figure 2).
Regarding claim 122, Ingber’445 teach their microfluidic device provides flow conditions such that the cells remain viable for at least about 3 weeks (page 13 para 131, page 19 para 228). Perfusion of cells in the device can maintain cell viability for weeks (page 2 para 23) and this would motivate the person of ordinary skill in the art to maintain the flow rate of perfusion fluid in the microfluidic device for at least 2 weeks.  One of ordinary skill in the art would have had a reasonable expectation of success because both Blackman and Ingber ‘445 are co-culturing human hepatocytes on one side of an ECM-coated membrane and human endothelial cells on the other side of the membrane.
.



Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Blackman et al (WO 2013/158939-previously cited) in view of Ingber et al (US 2014/0342445-from IDS filed 01/24/2017) and Schuppan et al. (Gastroenterology, 1998-previously cited) as applied to claims 70-73, 78, 79, 82, 83, 98, 121-122 and 125-127 above, and further in view of Campbell et al (US 2007/0166816-previously cited).
The combined teachings of Blackman et al, Ingber ‘445 and Schuppan et al render obvious the claimed invention as described above, but are silent with regard to wherein the cellular enzyme being assessed is a transaminase.
Campbell teach methods for using hepatocyte cultures for determining hepatotoxicity (liver toxicity) of drugs and environmental agents by measuring for the release of alanine transaminase which is an enzyme stored in high concentrations in hepatocytes and released upon cell death into the media(page 16 para 156).
One of ordinary skill in the art would have been motivated to assay for alanine transaminase in the culture media of Blackman et al because Campbell suggests that assaying hepatocytes for release of this cellular enzyme provides information regarding drug toxicity and Blackman is also using their co-culture liver model with hepatocytes for the testing of drug toxicity as well. One of ordinary skill in the art would have had a 
Therefore the combined teaching of Blackman et al, Ingber et al, Schuppan et al and Campbell et al render obvious Applicant’s invention as claimed.


Claims 123 is rejected under 35 U.S.C. 103 as being unpatentable over Blackman et al (WO 2013/158939-previously cited) in view of Ingber et al (US 2014/0342445-from IDS filed 01/24/2017) and Schuppan et al. (Gastroenterology, 1998-previously cited) as applied to claims 70-73, 78, 79, 82, 83, 98, 121-122 and 125-127 above, and further in view of Ingber et al (US 2014/0038279-from IDS filed 01/24/2017).
The combined teachings of Blackman et al, Ingber ‘445 and Schuppan et al render obvious the claimed invention as described above, but are silent with regard to the specific flow rate used.
Regarding claim 123, Ingber ‘445 teach that based on the functional assessments that one of skill in the art can adjust the condition of the organ chip by modulating the flow rate of the fluid to modulate the functional outcome of the organ chip (page 8 para 73), but do not specifically indicate a starting point for optimizing the flow rate.

One of ordinary skill in the art would have been motivated to use flow rates that were less than 500 µL/hr and greater than 50 µL/hr in the microfluidic device of Ingber ‘445 when used in the method of Blackman as described above because this range falls within the range indicated as suitable by Ingber ‘279. One of ordinary skill in the art would have had a reasonable expectation of success because Ingber ‘279 is also teaching the culture of liver and endothelial cells as well and Ingber ‘445 indicate that the flow rate can be modulated to adjust the functional outcome of the organ chip (page 8 para 73). Additional expectation of success would come from Blackman which teaches that any suitable flow device which is capable of inducing flow of the culture media, wherein the flow mimics flow to which the cell types being cultured are exposed to in vivo (page 23 para 153).
Therefore the combined teaching of Blackman et al, Ingber ‘445, Schuppan et al and Ingber ‘279 render obvious Applicant’s invention as claimed.


Claim 124 is rejected under 35 U.S.C. 103 as being unpatentable over Blackman et al (WO 2013/158939-previously cited) in view of Ingber et al (US 2014/0342445-from IDS filed 01/24/2017) and Schuppan et al. (Gastroenterology, 1998-previously cited) as applied to claims 70-73, 78, 79, 82, 83, 98, 121-122 and 125-127 above, and further in view of Ingber et al (US 2011/0250585-from IDS filed 01/24/2017).
The combined teachings of Blackman et al, Ingber ‘445 and Schuppan et al  render obvious the claimed invention as described above, but do not specifically describe independently controlling the flow rate in a first and second microchannel.
Regarding claim 124, Ingber ‘445 teach that the dimensions of the channels in the organ chips can each independently vary depending on the channel function and flow conditions (page 6 para 51), but do not specifically describe independently controlling the flow rate in a first and second microchannel.
Ingber ‘585 teach an organ mimic device with microchannels (Title), wherein the organ mimic device can be utilized as a multi cell type cellular microarray, such as microfluidic devices, which may constitute a lab on a chip (page 4 para 55). In general the device includes a body having a central microchannel separated by one or more porous membranes, with the membrane configured to divide the central microchannel into two or more parallel microchannels with fluid flowing through each microchannel (page 6 para 66). Cells are seeded on each side of the microchannel and includes cell types such as endothelial cells (page 13 para 125) and hepatocytes (page 14 para 134). Characteristics of the fluid flow, such as flow rate and the like, passing through the central microchannel 250A are controllable independently of fluid flow characteristics through the central microchannel 250B and vice versa (page 8 para 81 and Fig 3A).
One of ordinary skill in the art would have been motivated to include central microchannels that are independently controlled for flow rate in the microfluidic device of Ingber ‘445 when used in the method of Blackman as described above because this 
Therefore the combined teaching of Blackman et al, Ingber ‘445, Schuppan et al and Ingber ‘585 render obvious Applicant’s invention as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 70-74, 78, 79, 82, 83, 98 and 121-127 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47 and 85 of copending Application No. 15/781,423 in view of Blackman et al (WO 2013/158939-previously cited), Ingber et al (US 2014/0342445-from IDS filed 01/24/2017) and Schuppan et al. (Gastroenterology, 1998-previously cited)
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending application ‘423 are also drawn to a microfluidic device and method of culturing hepatocytes and endothelial cells. Those features missing from the copending claims are taught and suggested by Blackman, Ingber ‘445 and Schuppan for use in a method of culturing hepatocyte and endothelial cells in a microfluidic device as described above.
Therefore the combined teachings of the copending claims, Blackman, Ingber ‘445 and Schuppan et al render obvious Applicant’s invention as claimed.

This is a provisional nonstatutory double patenting rejection.



Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. 

This is not found persuasive. Blackman teach wherein the combination of hepatocytes and liver sinusoidal endothelial cells were maintained with hepatocytes on a first surface coated with at least one ECM component and LSECs plated on the second surface (page 14 para 98). Blackman teach that higher levels of liver specific protein albumin are achieved when hepatocytes are cultured in devices under controlled hemodynamics rather than in static conditions (page 91 para 443). The effect of the human liver sinusoidal endothelial cells on the co-cultured hepatocytes with respect to albumin secretion would inherently be present.
Applicant argues that the prior Office Action improperly relies on alleged inherency in the context of the rejection under 35 USC 103. Applicant cites a Federal Circuit decision in Par indicating that the concept of inherency must be limited when applied to obviousness as evidence that the examiner improperly relied upon inherency in the previous 103 rejection. Applicant asserts that since the improved hepatocyte function compared to static culture on a culture plate as measured by albumin secretion is not necessarily known it cannot be obvious.
This is not found persuasive. The obviousness rejection is based on the modification of the Blackman method, wherein the Blackman method already discloses co-culturing hepatocytes with liver sinusoidal endothelial cells, wherein the cells are human and wherein the hepatocytes are seeded on a membrane coated with ECM .
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632